



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Veracity Capital Corporation v. Canada (National
  Revenue),









2017 BCCA 3




Date: 20170105

Docket: CA43363

Between:

Veracity Capital
Corporation

Appellant

(Appellant)

And

Her Majesty the
Queen

Respondent

(Respondent)






Before:



The Honourable Mr. Justice Groberman

The Honourable Madam Justice MacKenzie

The Honourable Mr. Justice Goepel




On appeal from:  An
order of the Supreme Court of British Columbia, dated
December 4, 2015 (
Veracity Capital Corporation v. Canada (National Revenue)
,
2015 BCSC 2278, Vancouver S122244).




Counsel for the Appellant:



M. E. Biringer, A.
  Meghji and A. D. Boyd





Counsel for the Respondent:



M. B. Taylor and Z.
  Froese





Place and Date of Hearing:



Vancouver, British
  Columbia

November 23 and 24,
  2016





Place and Date of Judgment:



Vancouver, British
  Columbia

January 5, 2017









Written Reasons by:





The Honourable Madam Justice MacKenzie





Concurred in by:





The Honourable Mr. Justice Groberman

The Honourable Mr. Justice Goepel








Summary:

The Minister of National
Revenue reassessed Veracity Capital Corporation for provincial tax on its capital
gains on the basis that transactions Veracity undertook to lower its tax
liability (commonly known as the Quebec Year-End Shuffle) constituted abusive
tax avoidance prohibited by British Columbias general anti-avoidance rule (the
BC GAAR) found in s. 68.1 of the British Columbia Income Tax Act. 
Held: Appeal allowed.  The reassessment is set aside.  The Minister has
not clearly demonstrated that Veracity abused any provision to which the BC
GAAR applies.  The BC GAAR does not apply to the corporate rollover and capital
gains provisions in the federal Act.  Further, the Minister has not clearly
demonstrated these provisions, the federal regulations governing
interprovincial allocation, or the provisions providing for election of
corporate fiscal year-end dates were abused.

Reasons for Judgment of the Honourable
Madam Justice MacKenzie:

[1]

The Minister of National Revenue (the Minister) reassessed Veracity
Capital Corporation (Veracity) for capital gains tax on the sale of its
shares in a technology company.  Pursuant to s. 42 of the
Income Tax
Act
, R.S.B.C. 1996, c. 215 (the BC Act), Veracity appealed the
reassessment to the Supreme Court of British Columbia.  A judge of that court
dismissed Veracitys appeal, upholding the Ministers reassessment:
Veracity
Capital Corporation v. Canada (National Revenue)
, 2015 BCSC 2278.  Veracity
now appeals to this Court.

[2]

This appeal concerns whether British Columbias general anti-avoidance
rule (the BC GAAR), found in s. 68.1 of the BC Act, operates to deny tax
benefits Veracity obtained by undertaking a series of transactions commonly
known as the Quebec Year-End Shuffle (the Q-Yes Plan or the Plan).

[3]

For the reasons that follow, I would allow the appeal.

Background Facts

[4]

Greg Peet was president, director and CEO of a successful business
called A.L.I. Technologies Inc. (ALI).  ALI sold digital management systems
for medical diagnostic images.  In May 2002, McKesson Corporation, a larger
company in the same industry, wanted to acquire all outstanding shares of ALI. 
Mr. Peet and his family, directly and through Pi Capital Corporation
(Pi Capital), held 6.4% of the outstanding common shares of ALI plus options
to acquire shares.

[5]

Mr. Peet faced triggering a large tax liability on the sale due to
the increase in the value of his ALI shares.  On receiving tax planning advice,
Mr. Peet undertook the Q-Yes Plan to minimize taxes payable on the sale by
navigating the BC Act, the
Income Tax Act
, R.S.C. 1985, c. 1 (5th
Supp.) (the federal Act), and the
Taxation Act
, C.Q.L.R. c. I-3
(the Quebec Act).

[6]

I will first summarize the main transactions involved in the Q-Yes Plan,
and then summarize the tax effect of those transactions at each of the relevant
year-end dates.  Further details of the transactions are found in the Partial
Agreed Statement of Facts.

The Q-Yes Plan transactions

[7]

The main steps in the Plan were these:

June 10,
2002:

Veracity was incorporated in
British Columbia and elected June 30 as its British Columbia and federal
fiscal year-end date.  Mr. Peet and his wife were appointed directors.

June 14,
2002:

Mr. Peet and Pi Capital
transferred or rolled over their ALI shares to Veracity on a tax-deferred
basis under s. 85 of the federal Act, such that the shares were
transferred at their adjusted cost base, which is essentially the historic cost
of those shares to Mr. Peet and Pi Capital.

July 8,
2002:

Veracity completed the sale of
its ALI shares for $23.5 million to 646543 B.C. Ltd. (an affiliate of
McKesson Corporation functioning as the acquirer), and realized a $9.7 million
taxable capital gain (the Taxable Capital Gain).

July 11,
2002:

Veracity received the proceeds
of sale from 646543 B.C. Ltd.  Veracity paid Mr. Peet and his wife a total
of $2,000 in directors fees in British Columbia, and immediately transferred
the remaining proceeds of the ALI share sale from Veracitys bank account to Pi
Capital.  Veracity recorded the transfer as an interest-free demand loan.

July 2229,
2002:

Veracity purchased 15,000
units of Gaz Metropolitan & Company Limited Partnership (Gaz Metro), a
publicly traded natural gas utility in Quebec.  (It purchased an additional
30,000 units in September.)  Veracity thereby acquired a Quebec establishment
under the Quebec Act, triggering potential Quebec income tax liability, and a permanent
establishment in Quebec under the federal Act and regulations, for the
allocation of taxable income to a province.  Veracity elected an August 31
year-end date for Quebec tax purposes.  Therefore, Veracitys first taxation
year for Quebec ran from June 14 to August 31, 2002.

September
30, 2002 (Gaz Metros year end):

Gaz Metro allocated or flowed
through a proportionate amount of its revenues and expenses (in Quebec) to
Veracity in accordance with its usual such allocation to each unit holder at
year end.

Veracitys tax liability under the Quebec Act
at the August 31, 2002 year end

[8]

The references to the Quebec Act, the BC Act, and the federal Act are to
the provisions at the times relevant to this case.

[9]

When Veracity acquired the Gaz Metro units, it acquired an establishment
in Quebec, and, pursuant to s. 22 of the Quebec Act, it was required to
pay tax in Quebec on its taxable income for that taxation year.

[10]

Because Veracity also had an establishment outside Quebec (in British
Columbia), s. 27 of the Quebec Act required Veracity to determine its tax payable
in Quebec based on the proportion of the business it carried on in Quebec
relative to its entire business, as determined by s. 771(2) of the Quebec
Act.  Section 771(2) provided that such determination shall be established by
regulation.  The applicable regulation is found in 771R4 of the
Regulation
respecting the Taxation Act,
C.Q.L.R., c. I-3, r. 1 (the Quebec
Allocation Rules).

[11]

The Quebec Allocation Rules provided an allocation method based on the
proportion of Veracitys total gross revenue (this excluded capital gains) and
total salaries and wages paid as attributable to its establishment in Quebec. 
This was substantially the same as the method under the federal Allocation
Rules discussed below.

[12]

As at August 31, 2002, Veracity only had $2,000 in salary expenses (the
directors fees), which were attributed to British Columbia.  Gaz Metro had not
had its year end (September 30), so Veracity had no gross revenues or salaries
attributable to Quebec.

[13]

The result was that 0% of Veracitys taxable income (which included the
Taxable Capital Gain) was allocated to Quebec, and 100% was allocated to
British Columbia.

[14]

Therefore, Veracity had no tax payable in Quebec.

Veracitys tax liability under the BC Act
at the June 30, 2003 year end

[15]

Veracitys second federal/British Columbia taxation year was July 1,
2002 to June 30, 2003.

[16]

As Veracity had a permanent establishment in British Columbia during
that taxation year, ss. 2(2) and 14(2) of the BC Act required it to pay
income tax on its taxable income earned in the year in British Columbia. 
Section 13.3 defines this as the amount determined under s. 124(4) of the
federal Act.  Subsection 124(4) in turn provides that it means the amount
determined under rules prescribed for the purpose by regulations: the
Income
Tax Regulations,
C.R.C., c. 478, Part IV (the Allocation Rules).

[17]

Similar to the Quebec Allocation Rules, s. 402(3) of the federal Allocation
Rules sets out a formula based on two factors: total gross revenue (this
excludes capital gains), and total salaries and wages paid.

[18]

From British Columbia in this period, Veracity had gross revenue of $99
and salaries of $2,000 (the directors fees).  From Quebec in this period,
Veracity had gross revenue of $163,665 and salaries of $7,795 (both from Gaz
Metro allocations on September 30, 2002).  Applying Regulation 402(3) to these
figures, 89.8% of Veracitys taxable income (which included the Taxable Capital
Gain) was allocated to Quebec and only 10.2% was taxed in British Columbia.

[19]

In short, the result of applying the Quebec Allocation Rules and the
federal Allocation Rules at different year ends was that Veracity did not have
to pay any Quebec tax, and only 10.2% of the Taxable Capital Gain was taxed in
British Columbia.  The remaining 89.8% of the Taxable Capital Gain did not
result in tax liability anywhere.  The amount of tax avoided was $1,175,249.  Applying
the BC GAAR, the Minister reassessed Veracity on the basis that 100% of the
Taxable Capital Gain was taxable in British Columbia.

Relevant Statutory Provisions

[20]

General anti-avoidance rule (GAAR) provisions are also found in the
federal and other provincial income tax statutes.  Their effect is to deny a
taxpayer any tax benefit, despite the taxpayer having strictly complied with the
letter of the statutory provisions in question, on the basis the transactions
are nonetheless a misuse or abuse of that Act, when the abusive nature of
the transaction is clear:
Copthorne Holdings Ltd. v. Canada
, 2011 SCC
63, [2011] 3 S.C.R. 721 at paras. 6566, 68.  The GAAR responds to abusive
tax avoidance.

[21]

The BC GAAR is found in s. 68.1 of the BC Act, the relevant
provisions of which read:

Anti-avoidance rule

68.1 (1)  In this section:


avoidance transaction

means a transaction

(a)  that, but for this section,
would result, directly or indirectly, in a tax benefit, or

(b)  that is part of a series of
transactions, which series, but for this section, would result, directly or
indirectly, in a tax benefit,

but does not include a transaction
that may reasonably be considered

(c)  to have been undertaken or
arranged primarily for bona fide purposes other than for one or more of the
following:

(i)  to obtain a tax benefit;

(ii)  to reduce, avoid or defer a
tax, or another amount payable as or in respect of tax, under any other federal
or provincial Act;

(iii)  to increase a refund of tax,
or of another amount in respect of tax, under any other federal or provincial
Act, or

(d)  to be a transaction that would
not result, directly or indirectly, in

(i)  a misuse of the provisions of
this Act or the regulations, or

(ii)  an abuse having regard to
those provisions, other than this section, read as a whole;

* *
*


transaction
 includes an
arrangement or event.

(2)  If a transaction is an
avoidance transaction, the tax consequences to a person must be determined in a
manner that is reasonable in the circumstances in order to deny a tax benefit
that, but for this section, would result, directly or indirectly, from that
transaction or from a series of transactions that includes that transaction.

[22]

These provisions are very similar, but significantly not identical, to
GAAR provisions in the federal Act and the tax legislation of other provinces
(a point I will address later).  It is recognized that the jurisprudence
regarding the federal GAAR applies to the provincial GAAR.  Indeed,
s. 1(5) of the BC Act provides that [i]n any case of doubt, the
provisions of this Act must be applied and interpreted in a manner consistent
with similar provisions of the federal Act.

[23]

Several other statutory provisions are relevant to the transactions of
the Plan.  These are the provisions that provide for the inclusion of capital
gains as taxable income (ss. 3, 38, 39, 40 of the federal Act); the
transfer on a rollover basis of certain types of assets into a corporation in
certain circumstances (s. 85 of the federal Act); and the regulations that
provide for provincial allocation of income among agreeing provinces
(Regulation 402(3) of the federal Allocation Rules).

[24]

Also relevant are s. 1(1) of the BC Act, which provides fiscal
period has the same meaning as in the federal Act and taxation year has the
same meaning as in s. 249(1) of the federal Act, and s. 2(2), which sets
out the requirement for a corporation that maintained a permanent establishment
in British Columbia at any time in the year to pay income tax for each taxation
year.

[25]

These provisions are set out in Appendix A.

The Supreme Court Appeal Decision
(2015
BCSC 2278)

[26]

After describing the Q-Yes Plan, the judge addressed Veracitys motive
in purchasing units in Gaz Metro.  He concluded the purchase was central to the
Plan.

[27]

The judge then recognized the three-step GAAR analysis articulated in
Canada
Trustco Mortgage Co. v. Canada,
2005 SCC 54, [2005] 2 S.C.R. 601 at para. 17,
affirmed in
Copthorne
at para. 33: (i) was there a tax
benefit; (ii) was the transaction an avoidance transaction; and (iii) was
the avoidance transaction abusive?

[28]

As to the first two steps (tax benefit and avoidance transaction),
the judge readily determined Veracity derived a tax benefit from the Q-Yes
Plan.  He also found it involved at least four avoidance transactions:

(1)      the
incorporation of Veracity;

(2)      Mr. Peets and Pi
Capitals transfer of the ALI shares to Veracity on a rollover basis;

(3)      the acquisition of the Gaz
Metro units in Quebec; and

(4)      the
selection and filing of tax returns in Quebec and British Columbia based on
different fiscal year ends.

[29]

In the judges opinion, the primary purpose of each transaction was to
obtain a tax benefit through the implementation of the Q-Yes Plan, a finding
not challenged on this appeal.

[30]

The judge underscored the importance of the last of the four avoidance
transactions:

[45]       The entire plan
pivoted on the anomalous provision in Quebec, prior to 2006, allowing a
different year end to be selected for Quebec income tax purposes. Were it not
for that, it would have been impossible to implement the Q-Yes Plan.

[31]

The judge began his analysis of whether the Q-Yes Plan was abusive tax
avoidance within the meaning of the BC GAAR by quoting, at paras. 4748,
the important passages from
Canada Trustco
and
Copthorne
,
including this paragraph from
Canada Trustco
:

[55]      In summary,
s. 245(4) imposes a two-part inquiry.  The first step is to determine the
object, spirit or purpose of the provisions of the
Income Tax Act
that
are relied on for the tax benefit, having regard to the scheme of the Act, the
relevant provisions and permissible extrinsic aids.  The second step is to
examine the factual context of a case in order to determine whether the
avoidance transaction defeated or frustrated the object, spirit or purpose of
the provisions in issue.

[32]

The judge continued his analysis:

[48]      Returning to
Copthorne
, the discussion of
whether the avoidance transaction in that case was abusive, included the
following analysis:

[71]      Second, a court must
consider whether the transaction falls within or frustrates the identified
purpose (
Trustco
, at para. 44).  As earlier stated, while an
avoidance transaction may operate alone to produce a tax benefit, it may also
operate as part of a series of transactions that results in the tax benefit. 
While the focus must be on the transaction, where it is part of a series, it
must be viewed in the context of the series to enable the court to determine
whether abusive tax avoidance has occurred.  In such a case, whether a
transaction is abusive will only become apparent when it is considered in the
context of the series of which it is a part and the overall result that is
achieved (
Lipson
[
Lipson v. Canada
, 2009 SCC 1], at
para. 34,
per
LeBel J.).

[72]      The analysis will then
lead to a finding of abusive tax avoidance:  (1) where the transaction
achieves an outcome the statutory provision was intended to prevent; (2) where
the transaction defeats the underlying rationale of the provision; or (3) where
the transaction circumvents the provision in a manner that frustrates or
defeats its object, spirit or purpose (
Trustco
, at para. 45;
Lipson,
at para. 40).  These considerations are not independent of one another and
may overlap.  At this stage, the Minister must clearly demonstrate that the
transaction is an abuse of the Act, and the benefit of the doubt is given to
the taxpayer.

[73]      When applying this test, there is no distinction
between an abuse and a misuse. Instead, there is a single unified approach
(
Trustco
, at para. 43).  In the balance of these reasons, I will
therefore only use the term abuse.

[33]

Citing
OGT Holdings Ltd. v. Quebec (Deputy Minister of Revenue),
2006
QCCQ 6328, affd 2009 QCCA 191, leave to appeal refd [2009] S.C.C.A.
No. 136,

the judge concluded Veracity had abused s. 85 of the
federal Act and the object and spirit of the rollover provision, and provisions
related to taxable capital gains in the federal Act.  He determined those
provisions to have been incorporated into, or adopted by, the BC Act.  He
said the purpose of the rollover is to preserve and defer tax.  Using them in a
way to avoid tax completely was an abuse of those provisions.

[34]

Again citing
OGT
, the judge found the Q-Yes Plan to be abusive of
the fiscal year-end provisions.  He found that although the year-end provisions
in the BC Act, the Quebec Act, and the federal Act permitted a corporation to
select different year-end dates, they did not contemplate taxpayers using
different year ends in different jurisdictions for the same income in the same
year.  Shuffling the year-end dates to avoid taxes abused these provisions.

[35]

The judge also concluded the Q-Yes Plan abused the federal Allocation
Rules because the purpose of those Allocation Rules was to impose tax liability
in the appropriate province, and not to permit taxpayers to avoid paying tax
anywhere.  He found Veracity adopted contradictory positions when it acquired
an establishment in Quebec knowing it would never pay tax in Quebec.  This was
an abuse.

[36]

Of importance on this appeal is this conclusion reached by the judge:

[29]       The (pre-2006)
difference in Quebecs income tax law, allowing for the tax payer to employ a
different fiscal year end for tax purposes, became, in this case, a loophole
for the Q-Yes Plan to employ as a mechanism for tax avoidance. This is a simple
case of a tax not being paid anywhere which ought to have been paid somewhere.

[37]

In the result, the judge dismissed Veracitys appeal.

The Issues

[38]

On this appeal, Veracity concedes:

(i)       the Q-Yes Plan created a tax
benefit within the meaning of s. 68.1(1)(b) of the BC Act; and

(ii)      it
was not undertaken primarily for
bona fide
non-tax purposes (s. 68.1(1)(c)).

[39]

Thus, the only issue before this Court concerns the third step of the
GAAR analysis, whether the tax avoidance was abusive: did Veracitys transactions
not result, directly or indirectly, in a misuse of the provisions of this Act
or the regulations, or an abuse having regard to those provisions, other than
this section, read as a whole? (s. 68.1(1)(d)).

[40]

Put another way, did Veracity misuse or abuse any provision to which the
BC GAAR applied?

[41]

Veracity alleges the judge made four errors:

(a)        he
based his analysis on the false premise that the entire capital gain ought to
have been subject to tax in a province, which i) derailed him from
correctly applying the GAAR jurisprudence and ii) ignored the fact that
there is no uniform system of provincial taxation;

(b)        he
concluded incorrectly that the BC GAAR could be applied to override an explicit
tax policy choice made by Quebec;

(c)        he
failed to limit his analysis to statutory provisions that are within the scope
of the BC GAAR; and

(d)        he failed to determine
correctly, or at all, the object, spirit and purpose of the provisions of the
BC Act upon which Veracity relied to obtain the tax benefit

[42]

In my view, the first alleged error relates to a more fundamental error
of principle that underlies the overall GAAR analysis generally.  The second
error relates more specifically to the Quebec choice regarding different
year-end dates. The third alleged error is really a challenge to the
applicability
of the BC GAAR in relation to the provisions allegedly abused.  The fourth
alleged error is tied to the first two, and essentially alleges the judge erred
in one of the steps of the abuse analysis for each of the provisions of the BC
Act that he found Veracity abused.

[43]

Therefore, I find it useful to reframe the issues this way:  Did the
judge err in finding Veracity misused or abused any of the following three sets
of provisions:

(i)       the fiscal year-end provisions
in the BC Act (s. 1(1));

(ii)      the rollover provision (s.
85) and provisions related to computing taxable capital gains (s. 3, 38, 39,
40) in the federal Act; and

(iii)      the
Allocation Rules in Part IV of the regulations to the federal Act?

Standard of Review

[44]

A concise statement of the applicable standard of review is found in
Husky
Energy Inc. v. Alberta,
2012 ABCA 231, leave to appeal refused [2012]
S.C.C.A. No. 411 (and its companion case of
Canada Safeway Limited v.
Alberta,
2012 ABCA 232) per Hunt J.A.:

[18]      The overall GAAR inquiry involves a mixed question
of fact and law:
Trustco
at paras 44-46, see also
Copthorne Holdings
Ltd v. Canada
, 2011 SCC 63 at paras 34, 48; [2011] 3 SCR 721. The first
step in this Courts review of the Decision is to determine whether the judge
textually, contextually and purposively interpreted the provisions of the
legislation relied on by the taxpayer and correctly determined their object,
spirit and purpose
: Copthorne
at paras 69-70. The standard of review for
this inquiry is correctness.

[19]      If the judge properly interpreted the
ITA
provisions, their application to findings supported by the evidence to
determine whether the transaction falls within or frustrates their purpose is
fact-intensive, and reviewable on the palpable and overriding error standard:
Trustco
at para 46. If the trial judge has applied the law correctly and made findings
and inferences supported by the evidence, an appellate court should not interfere:
Mathew v. Canada
, 2005 SCC 55 at para 63, [2005] 2 SCR 643. The onus is
on [the tax authority] to establish abusive tax avoidance:
Trustco
at
para 65.

GAAR Principles

[45]

The following overarching instructions from
Canada Trustco
on the
purpose of the GAAR and on fundamental principles of income tax legislation are
relevant to addressing the specific issues:

[61]      A proper approach to the wording of the provisions
of the
Income Tax Act
together with the relevant factual context of a
given case achieve balance between the need to address abusive tax avoidance
while
preserving certainty, predictability and fairness in tax law
so
that taxpayers may manage their affairs accordingly.
Parliament intends
taxpayers to take full advantage of the provisions of the Act that confer tax
benefits.
Parliament did not intend the GAAR to undermine this basic tenet
of tax law.

[62]      ...
[T]he abusive
nature of the transaction must be clear
. The GAAR will not apply to deny a
tax benefit where it may reasonably be considered that the transactions were
carried out in a manner consistent with the object, spirit or purpose of the
provisions of the Act,
as interpreted textually, contextually and
purposively
.

[Emphasis
added.]

[46]

What does it mean to abuse or misuse a provision in the income tax
context?  In
Copthorne,
the Supreme Court of Canada set out three ways a
transaction may misuse or abuse a provision:

[72]      The analysis will then
lead to a finding of abusive tax avoidance:  (1) where the transaction
achieves an outcome the statutory provision was intended to prevent; (2) where
the transaction defeats the underlying rationale of the provision; or (3) where
the transaction circumvents the provision in a manner that frustrates or
defeats its object, spirit or purpose (
Trustco
, at para. 45;
Lipson
,
at para. 40).  These considerations are not independent of one another and
may overlap.  At this stage, the Minister must clearly demonstrate that the
transaction is an abuse of the Act, and the benefit of the doubt is given to
the taxpayer.

[47]

Apt is the Courts instruction in
Copthorne
on statutory interpretation
in the GAAR context:

[70]      The object, spirit or
purpose can be identified by applying the same interpretive approach employed
by this Court in all questions of statutory interpretation  a unified
textual, contextual and purposive approach (
Trustco
, at para. 47;
Lipson
v. Canada
, 2009 SCC 1, [2009] 1 S.C.R. 3, at para. 26). While the
approach is the same as in all statutory interpretation, the analysis seeks to
determine a different aspect of the statute than in other cases. In a
traditional statutory interpretation approach the court applies the textual,
contextual and purposive analysis to determine what the words of the statute
mean.  In a GAAR analysis the textual, contextual and purposive analysis is
employed to determine the object, spirit or purpose of a provision. Here the
meaning of the words of the statute may be clear enough.  The search is for the
rationale that underlies the words that may not be captured by the bare meaning
of the words themselves.  However, determining the rationale of the relevant
provisions of the Act should not be conflated with a value judgment of what is
right or wrong nor with theories about what tax law ought to be or ought to do.

The Parties Positions

Did Veracity abuse the year-end provisions in the BC Act?

[48]

Veracity contends, and it is undisputed, the objective of the year-end
provision in the BC Act is to require the regular measurement and reporting of
income so that the government may collect revenue on a regular basis.  Veracity
argues that its use of this provision achieved this purpose, and in any event,
it was not clearly demonstrated, as required by
Copthorne
(at
para. 72), that Veracitys actions frustrated or defeated this
purpose.  The judge erred, Veracity argues, in treating the year-end provisions
in the BC Act, the federal Act, and the Quebec Act as though they were parts of
a harmonious scheme, all subject to the BC GAAR.  Instead, these provisions
should be considered separately.

[49]

Veracity submits the judge also erred in considering the taxation year
provision in the Quebec Act, which is not subject to the BC GAAR.

[50]

While the judge appeared to consider together the year-end provisions in
the BC Act, the federal Act, and the Quebec Act, on appeal the Minister narrows
this issue by alleging the abuse on this point as the selection of a British
Columbia fiscal year end, pursuant to s. 1(1) of the BC Act, that was
different from Veracitys Quebec year end.  Therefore, the Minister alleges it
was the year-end provision
in the BC Act
, not the Quebec or federal Act,
that was abused.  By selecting a British Columbia year end to complement Gaz
Metros year end, Veracity twisted and distorted the fiscal period principles
by using those provisions flexibility to avoid tax completely.

Did Veracity abuse the rollover (federal Act s. 85) and capital gains
provisions (federal Act ss. 3, 38, 39, 40)?

[51]

Veracity says these provisions are not subject to the BC GAAR because
they are not provisions of the BC Act or regulations, as required by
s. 68.1(1)(d), nor are they incorporated by reference into the BC Act.  The
federal rollover and capital gains provisions are only relevant for the purpose
of determining taxable income in British Columbia because it is an agreeing
province, and s.1(1) of the BC Act states that taxable income has the
same meaning as in the federal Act (i.e., British Columbia adopts the federal
tax base).  But this does not mean the BC GAAR can interfere with the federal
tax base by finding abuses of federal provisions, absent express incorporation.

[52]

Alternatively, Veracity contends it did not abuse these provisions.  It
did not receive a tax benefit as a result of s. 85 of the federal Act: if
the rollover elections had not been made, Veracity would have received the ALI
shares at fair market value, and there would have been no capital gain when
Veracity sold them shortly thereafter.  Section 85s purpose does not
extend to
preserving
the tax: following the rollover, any number of
events may occur to cause the capital gain to never result in tax payable
(e.g., sheltered by losses, decreases in assets value, change in the law,
change in the entitys tax exempt status).

[53]

Veracity argues
OGT
is distinguishable because it addressed the
application of the
Quebec
GAAR to a rollover election under the
Quebec
Act.  It was the Quebec Acts rollover provision that was abused.  Here,
Veracity did not abuse a British Columbia rollover election because no British
Columbia rollover provision exists.

[54]

The Minister submits s. 85 has the effect of permitting a taxpayer
to dispose of property without immediately triggering a taxable capital gain,
but its object and spirit extend to deferring
and preserving
the tax
associated with that gain.  The transferee is subject to tax when those gains
are eventually realized.  Section 85 is not a tax-
relieving
provision,
and using the allowed deferral to completely avoid tax abuses its object and
spirit.

[55]

As to the other capital gains provisions, the Minister submits these
have the effect of computing and including taxable capital gains as income.  While
their effect does not extend to subjecting those gains to tax, their obvious
purpose is to subject them to taxation like ordinary income, as they represent
increases to a taxpayers economic power.

Did Veracity abuse the Allocation Rules (Part IV of the federal
Regulations) under the federal Act?

[56]

Veracity says the judge was correct that the purpose of the Allocation
Rules is to impose tax liability in the appropriate province, but it does not
follow that the Allocation Rules are designed to prevent both over-taxation and
under-taxation of corporations with tax presences in more than one province.  It
is not the purpose of the Allocation Rules to ensure provincial tax is
actually
100% imposed
.  The Allocation Rules do just that: allocate.  Veracity
submits that whether the allocated income results in actual tax liability is a
matter for that province to determine based on that provinces rules.  These
federal

Allocation Rules do not intend to, and cannot, ensure the
province
taxes the allocated income.  Their purpose  allocation  was not frustrated.  The
Allocation Rules worked as intended.  The result of Quebec not taxing the
income allocated to it was a result of
Quebecs
legislative choice of permitting
different fiscal year ends.  Thus, Veracity argues the resulting avoidance
was a natural consequence of a non-uniform system in a federal state, not an
abuse of the Allocation Rules.

[57]

Veracity points out that if Quebec had required Veracity to select the
same year end as its British Columbia year end, 89.8% of the Taxable Capital
Gain would be taxed in Quebec.  The amount allocated to British Columbia, and
therefore taxable by British Columbia, would
still be the same (10.2%)
.  The
fact Quebec did not tax their 89.8% is not, and cannot be, the result of an
abuse of the BC Act.

[58]

The Minister submits

the purpose of the Allocation Rules is not
only to allocate provincial taxes appropriately, but to ensure 100% of the
companys taxable income is taxed in the provinces as allocated.  This prevents
both over- and under-taxation.  The drafters of the Allocation Rules were
concerned with legality, acceptability and fairness to taxpayers and provincial
treasuries.

[59]

The Minister says the Allocation Rules were not meant to be an avenue
for completely avoiding provincial taxes.  Therefore, their purpose was abused
when that occurred.  The abuse is not from the fact Quebec did not impose
taxes.  It was from Veracitys acquisition of a Quebec permanent establishment
and subsequent manipulation of the Allocation Rules using Quebec Gaz Metro
units and British Columbia directors fees to avoid British Columbia tax.  Therefore,
the Minister submits that if Veracity had not acquired Gaz Metro units to
create a Quebec establishment, 100% of the Taxable Capital Gain would have been
taxed in British Columbia.  In response to Veracitys counterfactual, the
Minister points out that Veracity would never have acquired an establishment in
Quebec if it were not also permitted to elect different year-end dates, so the
hypothetical of congruent year-end dates is unsound.

Discussion

[60]

As earlier stated, the GAAR raises unique interpretive challenges
because a taxpayer can comply with the letter of a provision but nonetheless misuse
or abuse that provision or group of provisions.  In using the GAAR, two
important principles mentioned earlier bear emphasizing: the Minister must
clearly demonstrate that the transaction is an abuse of the Act, and the
benefit of the doubt is given to the taxpayer (
Canada

Trustco
at
para. 65 and
Copthorne
at para. 72).

[61]

I begin with the judges interpretation of the BC GAAR.

[62]

The judge put the crux of his analysis on the issue of abuse this way:

[50]      The relevant legislation includes not only those
provisions of the B.C. Act establishing the basis for Veracitys liability to
B.C. tax, but also, those provisions of the federal Act and Regulations
incorporated into, or adopted by, the B.C. Act for computing tax liability
under the B.C. Act.  The resulting legislative scheme intends that capital
gains earned in Canada by corporations be taxable as income by the provinces
based on an allocation formula designed to prevent both the over-taxation and
the under-taxation of income earned by a corporation which is active in more
than one province.

[51]      The B.C. Act, harmonized with the federal Act,
requires the computation of income, and the determination of tax payable.  One
of the applicable statutory provisions is the BC GAAR.

[52]      The Q-Yes Plan abused s. 84 [
sic
] of
the federal Act, the legislative provisions dealing with the allocation of a
corporations taxable income between provinces and the provisions dealing with
fiscal year ends.

[53]      Section 85 of the federal Act, which is
incorporated into the B.C. Act, was abused because a rollover provision
intended only to preserve and defer tax, was used to avoid the tax completely.

[54]      Section 85 was used to put the ALI shares, and the
related gain, in the hands of a tax payer who could then avoid B.C. tax
completely on 90% of the taxable gain.  Using a tax deferral provision in that
way, resulting in the tax being avoided completely, abused the object and
spirit of the rollover provision.  See
OGT Holdings Ltd. v. Quebec
, 2006
Q.C.C.Q. 6328 (C.Q.) at para. 220; affd 2009 Q.C.C.A. 191, at
paras. 21-35; leave to appeal refused [2009] S.C.C.A. 136.

[55]      The Q-Yes Plan also abused the B.C. Act and the
federal Act provisions for determining income, taxable income and taxable
income earned in a year in British Columbia.  The Plan did that by computing a
taxable capital gain which was to be included in income but which was not taxed,
notwithstanding an intention in both the federal Act and the B.C. Act that
taxable capital gains be subject to taxation on the same basis as ordinary
income.  Transactions resulting in capital gains which avoid tax completely
frustrate the legislation.

[56]      The Plan also abused the legislative provisions
related to the allocation of taxable income between provinces.  The allocation
formula is not designed to allow a party to avoid paying taxes.  It is intended
instead to provide a basis for imposing tax liability in the appropriate
province.  Veracity avoided B.C. tax by obtaining an establishment in Quebec
when it knew it would never pay tax in Quebec.  The Q-Yes Plan circumvented the
object and spirit of the allocation provisions, creating a situation where 90%
of the ALI gain was not subject to any provincial tax.  Despite maintaining
that 90% of the taxable ALI gain was taxable in Quebec for B.C. purposes,
Veracity maintained in Quebec that 100% of the taxable ALI gain was taxable in
B.C. for Quebec purposes.  In other words, Veracity adopted contradictory
positions about the allocation of the same income.  Clearly that was abusive of
the inter-provincial income allocation provisions.

[57]      Finally, the Plan
abused legislative provisions for taxation years and fiscal year ends.  As seen
above, the applicable provisions in the federal, B.C. and Quebec legislation at
the time permitted a corporation to select one fiscal year end in Quebec and another
for federal and B.C. tax purposes.  That legislation did not contemplate a tax
payer using different fiscal year ends in different jurisdictions for the same
income in the same year.  No legislation contemplated the shuffle between
jurisdictions which the Plan called for and implemented.  See
OGT Holdings
,
Q.C.C.A., cited above, at para. 34 of the decision.

[63]

In my opinion, one of the flaws in the judges reasoning is that he
assumed the BC GAAR applied to prevent a misuse or abuse of provisions that were
not expressly incorporated into, and therefore were not, provisions of the B.C.
Act.  As I will explain, as a matter of statutory interpretation, I do not
consider the BC GAAR, as it is presently drafted, to apply to the rollover and
capital gains provisions of the federal Act.

[64]

In my view, the judge erred in principle by approaching the case on the
premise that the Taxable Capital Gain ought to have resulted in taxes being
paid somewhere.  This error is apparent in his observation at para. 29 that [t]his
is a simple case of a tax not being paid anywhere which ought to have been paid
somewhere.

[65]

In my opinion, this is a false premise that permeated the judges overall
analysis: it ignored the fact there is no uniform system of provincial taxation
and no moral or value judgment in determining the rationale of income tax
legislation.  The GAAR is a provision of last resort:
Canada Trustco
at
para. 21,
Copthorne
at para. 66.

[66]

In light of these comments, I now turn to discuss each of the sets of
statutory provisions the Minister alleges Veracity abused.

Capital gains provisions (federal Act ss. 3, 38, 39, 40) and rollover (federal
Act s. 85)

[67]

I will first address whether the BC GAAR applies to these provisions and
I will then discuss whether Veracity has misused or abused them.

[68]

In my opinion, a proper interpretation of s. 68.1(1)(d) is that it
does
not
apply to provisions in the federal Act that are not expressly
incorporated into the BC Act.  This results from this subsections specific
language: misuse of the provisions
of this Act or the regulations
 and abuse
having regard to
those provisions
, other than this section, read as a
whole (emphasis added).  This interpretation is consistent with the plain
meaning of the provision, especially when considered against the more expansive
wording in subsection (c) directly preceding it:

68.1 (1)

[An
avoidance transaction] does not include a transaction that may reasonably be
considered

(c)  to have been undertaken or
arranged primarily for bona fide purposes other than for one or more of the
following:



(ii)  to reduce, avoid or defer a tax,
or another amount payable as or in respect of tax,
under any other federal
or provincial Act
;

[Emphasis added.]

[69]

Subsections (c) and (d) are closely related as they delineate the only
two exceptions to the BC GAAR.  This makes the express difference in the choice
of language even more salient.  Had the Legislature intended the BC GAAR to
cover misuse or abuse of provisions beyond the BC Act and its regulations, such
as the federal Act, it could easily have adopted the explicit language in
subsection (c).

[70]

The Minister argues the wording difference can be explained by the
different purpose of s. 68.1(1)(c)(ii), which is to clarify that a
transaction undertaken to reduce taxes payable under
any other statute
cannot be a
bona fide
purpose (i.e., the
bona fide
purpose must
be a non-tax one).  Meanwhile, British Columbias status as an agreeing
province (i.e., it accepts the federal tax base) suggests that such expansive
language is not necessary in s. 68.1(1)(d).

[71]

While I agree that the purpose of s. 68.1(1)(c)(ii) is to delineate
non-tax
bona fide
purposes, it does not follow that the absence of
similarly expansive language is not significant or probative of the
interpretation of s. 68.1(1)(d).  In my view, it was open to the Legislature
not to merely say provisions of this Act, and instead, to adopt the more
expansive language it used in s. 68.1(1)(c)(ii), or that other legislatures
used for their GAAR.

[72]

Indeed, s. 245 of the federal Act (the federal GAAR), after which
the BC GAAR was modelled, addresses a similar issue by expressly using
expansive language to set out the statutes to which the GAAR applies.  Subsection
245(4)(a) provides:

(4)        Subsection (2) applies to a transaction only if it
may reasonably be considered that the transaction

(a)  would, if this Act were read
without reference to this section, result directly or indirectly in a misuse of
the provisions of any one or more of

(i)  this Act,

(ii)  the
Income Tax
Regulations,

(iii)  the
Income Tax
Application Rules,

(iv)  a tax treaty, or

(v)
any other enactment that is
relevant in computing tax
or any other amount payable by or refundable to a
person under this Act or
in determining any amount that is relevant for the
purposes of that computation
; or

(b)  would
result directly or indirectly in an abuse having regard to those provisions
other than this section, read as a whole.

[Emphasis
added.]

[73]

I note that a previous version of the federal GAAR did not refer to the
regulations
to the federal Act.  The Tax Court held this meant the GAAR did not apply to a
misuse or abuse of those regulations:
Rousseau-Houle v. The Queen
(2001),
60 D.T.C. 3181;
Fredette v. The Queen,
[2001] 3 C.T.C. 2468.  As a
result, s. 245(4)(a) was amended to expressly include reference to the
regulations (and other statutes and tax treaties).

[74]

The Ontario GAAR adopts expansive language similar to the federal GAAR
above to include abuses of the provisions of any Act or regulation of any
jurisdiction that is relevant in computing tax or any amount payable by or
refundable to a corporation under this Act or in determining any amount
relevant for the purposes of that computation (
Corporations Tax Act,
R.S.O.
1990, c. C.40, s. 5(3)(a)(iv)).

[75]

In my view, this difference in wording between s. 68.1(1)(c) and
(d) directly addresses ss. 85, 3, 38, 39, and 40 (the corporate rollover
and capital gains provisions) in the federal Act to mean these provisions are
not expressly incorporated.  Instead, they are relevant in computing tax
because BC, as an agreeing province, adopts the federal tax base.

[76]

The Minister submits these federal provisions are effectively adopted
because BC is an agreeing province and s. 1(1) indicates that the meanings
of various terms, such as taxable income, have the meanings they have in the
federal Act.  I do not agree that effectively adopted means incorporation.  I
consider that at most, these are provisions of any other enactment that is
relevant in computing tax, a phrase that the British Columbia Legislature did
not adopt, while others did.

[77]

Indeed, the British Columbia Legislature, knowing it was an agreeing
province, could have stipulated in s. 68.1(1)(d) that the section applied
to misuse or abuse of the provisions of this Act, the regulations
or any
other enactment relevant to a computation under this Act
.

[78]

It is clearly not the role of the courts to add language that is not
there, especially when interpreting tax legislation, where the Supreme Court
has recognized that legislatures choose their words carefully to balance
delicate, competing policy interests:
Shell Canada Ltd. v. Canada,
[1999]
3 S.C.R. 622 at para. 43.  This is especially true with the GAAR, which
strikes a balance between the well-recognized right of taxpayers to organize
their affairs in accordance with the statute to minimize taxes, and the right of
the government not to be deprived of its revenues due to abusive tax avoidance:
Ludco Enterprises Ltd. v. Canada
, 2001 SCC 62 at para. 39.  Also
apposite in this balancing are the principles of consistency, predictability
and fairness in tax law (
Canada Trustco
at para. 42,
Copthorne
at
para. 67); the GAAR was not intended to introduce uncertainty in tax
planning (
Canada Trustco
at para. 21).

[79]

The Minister argues the interpretation advanced by Veracity would be absurd,
or at least highly undesirable, because the BC GAAR would then be limited to
protecting against misuse or abuse of specific tax incentive provisions in the
BC Act (e.g., the B.C. First-Time New Home Buyers Bonus).  British Columbia would
be defenceless against more fundamental assaults on its tax base.  I do not
agree.  In my view, British Columbia, as an agreeing province, accepts the
federal tax base.  It is in this factual context that British Columbia adopted
narrow language in s. 68.1(1)(d).  Section 68.1(1)(d) is not rendered useless,
as it does, and importantly I think, protect against abuse of the policy-driven
tax incentives in the BC Act.  More significantly, this does not result in an absurd
interpretation according to principles of statutory interpretation: see
Bedwell
v. McGill,
2008 BCCA 526 at para. 31, citing
R. v. McIntosh,
[1995]
1 S.C.R. 686, 95 C.C.C. (3d) 481.

[80]

Furthermore, in my view, the Minister has not clearly demonstrated that
the capital gains provisions and s. 85 of the federal Act have been
abused.

[81]

I begin by noting that I do not accept Veracitys argument that the
effect of s. 85 ends at the point of the rollover.  Veracity argues that
because intervening events, such as a significant loss from other sources, can offset
the gain, s. 85 does not have the object of preserving a taxable capital
gain.  But in Veracitys loss shelter example, the losses used to offset the
deferred taxable capital gain could have been used to offset other income of
the taxpayer which would have resulted in tax liability but for the offset.

[82]

Nor is the suggestion of changes in the assets value that are beyond
the taxpayers control a persuasive indicator of the purpose of s. 85.  If
the asset decreased in value after the rollover, the transferee would recognize
a loss on disposition for less than the adjusted cost base.  This would have
the same effect as if the original transferor had not done a rollover and had
instead held onto the asset to dispose of it later at the lower value.  The
transferor would have realized a loss.  The fact the deferred gain became
negative does not negate the rollover mechanisms purpose in preserving the
taxable capital gain,
if any
, in relation to that asset.

[83]

I also find unpersuasive Veracitys counterfactual argument that even
had the rollover elections not been made, Veracity would still not have
realized a capital gain from disposing of the ALI shares shortly after because
it would have received the shares at fair market value.  This may well be true,
but it ignores the reality that it would simply shift the tax liability back to
Mr. Peet, which defeats the whole purpose of the Plan.  I do not find this
counterfactual helpful.

[84]

Instead, the fact a s. 85 rollover results in the transferee
acquiring the asset at its adjusted cost base, instead of at its fair market
value, suggests the mechanism is intended to require any increase in value to
be included as taxable income when the transferee eventually disposes of that
asset.  In this way, s. 85s effect extends beyond the initial rollover.  This
effect supports its preservation purpose.

[85]

I agree that s. 85s purpose encompasses both deferral and
preservation of a taxable capital gain such that upon the transferees ultimate
disposition, the taxable capital gain, if any, will be realized and included in
the transferees taxable income. Regardless of the intervention of other
losses, exemptions, or the fact the gain became a loss due to a decrease in
value, s. 85 preserves the gain, if any, and requires it to be
included
in taxable income
upon realization.

[86]

This purpose is distinct, however, from ensuring that the gain
will
give rise to an actual tax liability
.  In my view, s. 85 does not
extend to this latter purpose. Nothing in the text of the provision, or its
effect, demonstrates that it extends to ensuring that intervening events do not
interfere to negate an actual tax liability from that taxable capital gain.

[87]

There is commentary that the effect of s. 85 is not to give relief
against taxation, but to permit corporate changes and reorganizations without
obstruction by the tax law (
OGT
at para. 222, citing Stanley E.
Edwards, Statutory amalgamations and recapitalizations, Conference Report
1972 (Toronto: Canadian Tax Foundation, 1973) at 401409).

[88]

Section 85 clearly provides at least
temporary
relief from
taxation in the sense that the transferor is relieved of the tax effect of an immediate
inclusion of the gain in the transferors income.  This way, the
well-recognized purpose of permitting corporate changes and reorganizations
without obstruction by tax law would be achieved (Veracity and the Minister do
not dispute this aspect of s. 85s purpose).  Through preservation of the adjusted
cost base, s. 85 has as its purpose the deferral of that inclusion until
the ultimate disposition.  Nothing in s. 85, or the extrinsic materials
referred to the Court, demonstrates s. 85 has the further purpose and
effect of guaranteeing that the so deferred and preserved gain results in tax
liability.

[89]

In my view, the judge incorrectly identified the purpose of s. 85,
and further, the Minister has failed to discharge the burden of clearly
demonstrating that the Q‑Yes Plan abused this purpose (
Copthorne
at
para. 72).  When Veracity disposed of its ALI shares, a taxable capital
gain
did
result.  This taxable capital gain
was
included, as
required, in Veracitys income for both Quebec and British Columbia (and
federal) tax computation purposes.  The gain did not disappear into the ether
as the Minister contends.

[90]

The Ministers real complaint is that the tax
liability
disappeared.
 But no tax liability arose in the first place.  The controversy concerns the
fact the inclusion of the Taxable Capital Gain did not ultimately result in a
full tax liability because the
Allocation Rules
intervened, at two
different times, to render only 10.2% of the Taxable Capital Gain liable to British
Columbia tax.  The reason 100% tax did not result was not because of
s. 85, which operated as intended.  Instead, it was a result of the
operation of other laws (and arguably, laws of other provinces), and it cannot
be said that the operation of those laws frustrated s. 85s purpose when
the purpose of including the appreciation of the assets value as income upon
ultimate disposition was achieved.

[91]

As to the other provisions relating to a taxable capital gain, while I
agree with the Minister that the effect of ss. 3, 38, 39 and 40 is to compute
taxable gains and include them in income, and does not extend to subjecting
those gains to tax, I do not accept the Minsters submission that the obvious
purpose of those provisions is to subject realized gains on capital to taxation
on the same basis as ordinary income, as increases to a taxpayers economic
power.

[92]

To find this overarching purpose was abused here would require a broad
reading of the GAAR whereby any transaction that leads to lower taxes payable
would trigger an abuse of general provisions such as s. 3 (which sets out
the sources of income subject to tax).  This would be akin to suggesting the
overarching policy of the Act is to collect taxes, but since a transaction
results in lower taxes payable or a smaller tax base (or a reduction in taxable
capital gains), the Acts purpose, spirit and object were abused.  As the
Ontario Court of Appeal said in
Inter-Leasing, Inc. v. Ontario (Revenue)
,
2014 ONCA 575, leave to appeal refd [2014] S.C.C.A. No. 443,

with
respect to a similar argument:

[66]      The approach taken by
the appeal judge - to define the purpose of the provision as to raise revenue
and to define the tax base as broadly as possible - renders abusive any
transaction that has the effect of reducing tax. I do not accept this approach.

[93]

In sum, I conclude the judge erred in finding that s. 85 and
ss. 3, 38, 39 and 40 are incorporated into the BC Act.  These provisions
are not within the scope of s. 68.1(1)(d) of the BC Act.  The judge also
incorrectly identified the purpose, spirit and object of these provisions.  Further,
the Minister has not clearly demonstrated that Veracity abused their purpose,
spirit, and object, interpreted textually, contextually, and purposively.

Allocation Rules

[94]

I first address whether the BC GAAR applies to the Allocation Rules,
then address whether Veracity has misused or abused them.

[95]

In oral argument before this Court, Veracity appeared to concede that
the federal Allocation Rules were captured by the language of s. 68.1(1)(d).
 In reply, Veracity appeared to resile from that position, arguing it was unclear
whether that was the case, but acknowledged there were qualitative distinctions
between the Allocation Rules and the federal capital gains and rollover
provisions that support the BC GAARs applicability to the Allocation Rules.

[96]

This qualitative distinction relates to the effect of these provisions
on the federal tax base.  In Veracitys view, the capital gains and rollover
provisions directly affect the federal tax base, and the BC GAAR cannot be said
to, in Veracitys words, monkey around with that.  On the other hand, the
Allocation Rules, albeit regulations in the federal Act, only affect the
provinces allocated share.  This does not affect the federal tax base.  Arguably,
the province should have a say in what portion they are allocated.  Therefore,
Veracity suggests there is an argument to support the BC GAARs applicability
to the Allocation Rules.

[97]

In my view, the federal Allocation Rules are captured by s. 68.1 of
the BC GAAR.  Apart from the qualitative distinction noted by Veracity,
this is because provisions in the BC Act expressly refer to those regulations
and adopt them for the purposes of determining the provinces allocated share.  The
express statutory pathway to this result is clear:

1.       s. 13.3 of the BC Act
defines taxable income earned in the year in British Columbia as the taxable
income earned in the year in British Columbia by a corporation as determined
in
accordance with regulations made under section 124(4) of the federal Act

[emphasis added];

2.       s. 124(4) of the federal
Act defines taxable income earned in the year in a province as the amount
determined under rules prescribed for the purpose by regulations made on the
recommendation of the Minister of Finance;

3.       s.
400(1) in Part IV of the federal Acts Regulations states that [i]n applying
the definition
taxable income earned in the year in a province
in subsection
124(4) of the Act for a corporations taxation yearthe prescribed rules
referred to in that definition are the rules in this Part.

[98]

In my view, the BC Act, through express reference in s. 13.3 to,
and adoption for its purposes of, s. 124(4) of the federal Act, has
brought the Allocation Rules set out in Part IV within the scope of
s. 68.1(1)(d) of the BC Act.  I also note the explicit language in
s. 1(7) of the BC Act that demonstrates how a provision of the federal Act
is incorporated when it is expressly made applicable for the purposes of
this Act.  Subsection 1(7) provides, in relevant part:

(7)        If a provision, in this subsection referred to as that
section, of the federal Act or the federal regulations is made applicable for
the purposes of this Act, that section, as amended from time to time before or
after this subsection came into force, applies with such modifications as the
circumstances require for the purposes of this Act
as though it had been
enacted as a provision of this Act
, and in applying that section for the
purposes of this Act, in addition to any other modifications required by the
circumstances

[Emphasis
added.]

Consistent with the principle of purposive interpretation, I
would consider the BC GAAR to extend to misuse or abuse of the Allocation
Rules.

[99]

However, in my view, the judge was incorrect in his determination of the
spirit, object and purpose of the Allocation Rules, and further, the Minister
has not discharged the high burden of clearly demonstrating Veracity abused the
Allocation Rules.

[100]

I agree
with the judge that the purpose of the Allocation Rules is to provide a basis
for imposing tax liability in the appropriate province (para. 56).  But
with respect, I do not agree that it follows that the appropriate allocation
must result in 100% of the income being taxed somewhere.  I agree with Veracitys
submission that the natural

consequence of the (then) non-uniform system
and Canadas federalist arrangement is that some income may fall through the
cracks.  This view is repeated, albeit in some cases as
obiter,
by
appellate courts in other provinces:
Husky
at paras. 49 and 59;
Canada
Safeway
at para. 54;
Inter-Leasing
at paras. 58 and 64-66.
 I find it persuasive.

[101]

The
Minister argues that it is presumed in the allocation formulas use of ratios
that 100%, and no more or less, of the gain is taxed by the provinces.  The
Minister argues certain commentary supports this view (Ernest H. Smith, Allocating
to Provinces the Taxable Income of Corporations: How the Federal-Provincial
Allocation Rules Evolved (1976), 24:5 Can. Tax J. 545-571), and the fact many
provinces, including Quebec, adopt allocation rules that are substantially the
same buttresses this view.  I disagree.

[102]

In my view, the use of ratios and similar formulae across provinces does
not advance the Ministers contention.  Use of ratios further demonstrates that
the purpose of the Allocation Rules is to allocate (i.e., calculate how much
each Province gets), but does not fill the gap to lead to the conclusion that
the purpose is to ensure
full
allocation, or what the province
does
with its allocation.  As to the use of substantially identical formulae, this
does not change the fact that the provincial schemes are nonetheless not
perfectly aligned.  The purpose of the Allocation Rules is to allocate the
income to the provinces.  How the provinces
tax
that income, if at all,
is beyond the purpose, object and spirit of the Allocation Rules.  The
allocation of income is different from the taxation of income.  I note the
Supreme Courts comment in
Copthorne
at para. 110 that:

in some cases the underlying
rationale of a provision would be no broader than the text itself. Provisions
that may be so construed, having regard to their context and purpose, may
support the argument that the text is conclusive because the text is consistent
with and fully explains its underlying rationale.

[103]

In my
view, the underlying rationale of providing a mechanism of allocation is fully
explained by the formula it provides, choosing, as it did, to use gross
revenues and salaries and wages as the factors.

[104]

With
respect, I consider the judge erred in law by misidentifying the scope of the
spirit, purpose, and object of the Allocation Rules.  The treatment by each
province of its allocated taxable income is not within the purpose of the
Allocation Rules.  The purpose of allocation was achieved and was not clearly
abused.

The year-end provisions

[105]

As earlier
stated, the Minister narrowed argument on this point by defining the impugned
abusive transaction as the selection of a British Columbia year-end date that
was different from Veracitys Quebec year end.  It is not disputed that
s. 68.1 applies to the provisions in the BC Act that require taxpayers to
elect a fiscal year-end date and pay tax for that taxation year (s. 1(1) taxation
year, fiscal period, and s. 2(2)).

[106]

As also
mentioned, it is common ground the object and spirit of the fiscal period
provisions isto facilitate the regular and periodic reporting of tax results. 
This is fundamental to the functioning of the income tax regime.

[107]

I also
accept that Veracity selected a June 30 year end for British Columbia purposes
specifically to achieve the objectives of the Q-Yes Plan.  Indeed, the judge
was correct that the entire plan pivoted on the anomaly of different year-end
dates.  He correctly concluded that [n]o legislation contemplated the shuffle
between jurisdictions which the Plan called for and implemented (para. 57).  However,
I do not agree this clearly demonstrates that Veracity defeated or frustrated
the provisions object, spirit or purpose.

[108]

The
purpose of facilitating the regular and periodic reporting of tax results was
achieved.  While the existence of incongruences between what was permitted by
the BC Act and the Quebec Act had the effect of income slipping through the
cracks, I do not agree that the year-end provisions were abused, even if read
as a whole with the other provisions of the BC Act.  As to the year-end
provision in the BC Act, in my view, this was not a case where the result was
one that the provisions relied on sought to prevent; defeat[ed] the
underlying rationale of the provisions relied on; or circumvent[ed] certain
provisions in a manner that frustrated the object, spirit or purpose of those
provisions (
Lipson
at para. 40, citing
Canada

Trustco
at para. 45).

[109]

The
Ontario Court of Appeal in
Inter-Leasing
noted that differences in the
thresholds for taxation as between the provinces or between a province and the
federal government can give rise to gaps where some income escapes taxation and
other income may be subject to double taxation.  But significantly, as the court
said, these risks of differential treatment have long been recognized (at para.
58).

[110]

For example, in
Husky
, the court did not accept that it amounted
to abusive tax avoidance for a taxpayer to take the benefit of another provinces
advantageous tax treatment.  In a passage quoted with approval by the Ontario
Court of Appeal in
Inter-Leasing,
the court in
Husky
said this:

[49]      Here, the borrowers
used the funds to run their businesses. Based on these cases, it would be a
stretch to find abusive avoidance simply because a taxpayer took the benefit of
another provinces advantageous tax treatment. That proposition lies at the
heart of Albertas position and cannot be accepted. It is difficult to see how,
therefore, these transactions could be considered abusive simply because the
lender received more favourable tax treatment in another Canadian province.
This
is especially so since differing provincial tax policies are a fundamental part
of the Canadian federation
.

[Emphasis
added.]

[111]

The judge in the case at bar did not expressly refer to
Inter-Leasing,

Husky
or
Canada Safeway
.  As mentioned, he cited
OGT
in
support of the proposition that the rollover provision, s. 85 of the
federal Act, was abused and that the shuffle between jurisdictions was not
contemplated by the federal, British Columbia, and Quebec year-end provisions
(para. 54).  The Minister says the judge implicitly distinguished
Inter-Leasing,
Husky,
and
Canada Safeway
when he said:

[29]      This case does not
address a tax payer selecting a so-called tax haven country or province as a
place for doing business, and reducing income tax that way.  It is not as if
Quebec had any policy, or law, designed to support a tax holiday for the
$1,175,249 avoided tax in this case.  It did not.  The (pre-2006) difference in
Quebecs income tax law, allowing for the tax payer to employ a different
fiscal year end for tax purposes, became, in this case, a loophole for the
Q-Yes Plan to employ as a mechanism for tax avoidance.  This is a simple case
of a tax not being paid anywhere which ought to have been paid somewhere.

[112]

OGT
concerned a corporation in Quebec that made a rollover election under the
Quebec Act that was different from the rollover election under the
Ontario/federal regimes.  The Quebec Court of Appeal upheld a finding that this
amounted to abusive tax avoidance captured by the Quebec GAAR.  In the case at
bar, Veracity also made different elections for Quebec and British Columbia/federal
purposes.

[113]

I would
distinguish
OGT
from the present case because, unlike Veracity, the
taxpayer in
OGT
used a provision of the Quebec Act to obtain the tax
benefit, a provision clearly captured by the Quebec GAAR.  The rollover
provision in question in
OGT
was s. 518 of the Quebec Act itself,
not s. 85 of the federal Act, which was used by Veracity and, in my view,
is outside the scope of the BC GAAR.

[114]

Furthermore,
the court in
OGT
based its finding of abuse, in part, on the notion that
tax avoidance may be abusive where the transactions lack a proper basis
relative to the object, spirit or purpose of the provisions that are purported
to confer the tax benefit,
or where they are wholly dissimilar to the
relationships or transactions that are contemplated by the provisions
 (emphasis
of De Michele J.C.Q., at para. 223, citing
Canada Trustco
at para.
60).

[115]

As I noted
earlier, the Court in
Copthorne
(at para. 72) clarified the notion of
abuse by setting out three considerations where the analysis willlead to
a finding of abusive tax avoidance.  These considerations, not independent and
possibly overlapping, focus on whether the impugned transaction defeats or
frustrates the underlying rationale, object, spirit or purpose of the
provisions or achieves an outcome the statutory provision was intended to
prevent.  Both parties accept that the principles in
Copthorne
apply.  However,
Copthorne
does not expressly refer to situations where a transaction is
wholly dissimilar to what the provisions contemplate, and neither party
argued before this Court that Veracitys transactions lacked a proper basis
or were wholly dissimilar in such a way.  In my view, the subsequent
clarification in
Copthorne
suggests that

the wholly dissimilar aspect
of abuse is captured in
Copthorne
s explanations of abuse as achieving
an outcome the provision was intended to prevent, defeating the underlying
rationale, or circumventing the provision in a manner that frustrates or defeats
its object, spirit or purpose.

[116]

I note
that both the trial and appeal decisions in
OGT
were decided after
Canada
Trustco,
but before
Copthorne.
Therefore, neither court in
OGT
had the benefit of the guidance in
Copthorne
.  In light of this analysis,
I do not find
OGT
persuasive.

[117]

The
Minister says
Inter-Leasing, Husky
, and
Canada Safeway
are
distinguishable from the present case because they involved taxpayers arranging
their affairs to take advantage of a deliberate policy choice by Ontario not to
tax interest income earned by a non-resident corporation with an establishment
in Ontario.  The Minister contends, regarding Veracitys Plan, that Quebec made
no such policy choice.  Rather, in a manner similar to
OGT
, Veracity
allocated its Taxable Capital Gain to Quebec for British Columbia purposes,
knowing it would allocate the same income back to British Columbia for Quebec
purposes and the income would never be subject to Quebec tax.

[118]

But, in my
view, it cannot be said that Quebecs decision to administer and collect its
provincial income tax independently of the federal system (and agreeing
provinces), including the important choice of permitting a different fiscal
year end, was any less a taxation policy choice than not taxing certain income
on which the shuffles in
Inter-Leasing, Husky
and
Canada Safeway
depended.
 It was simply a policy choice with perhaps unintended consequences.  Timing is
everything in taxation, and the natural result is that when time is measured
differently, tax results also differ.

[119]

With
respect, in my view, the judge erred in finding Veracity adopted contradictory
positions about the allocation of the same income.  Veracitys positions were
not contradictory.  They were compliant responses to two different questions
about two different time periods from different taxation authorities that set
out two different regimes for how to report income.  Different facts existing at
those different times provided the foundation for Veracity to give the answers
it gave.

[120]

In
addition, I consider the Minister reads too narrowly
Inter-Leasing, Husky
and
Canada Safeway
in attempting to distinguish those cases on their
facts.  Instead, I see the reasoning in those cases as dependent on the larger,
overarching principles of taxation stated in those cases.  I repeat what the court
said in
Husky
at para. 49 (quoted with approval in
Inter-Leasing
at para. 64): It is difficult to see how, therefore, these
transactions could be considered abusive simply because the lender received
more favourable tax treatment in another Canadian province.  This is especially
so since differing provincial tax policies are a fundamental part of the
Canadian federation.

[121]

In
Canada Safeway,
the court noted that
OGT
involved
different taxation provisions and a GAAR analysis requires the identification
of the purpose of the provision supposedly abused, so a case decided under a
different section provides little assistance.  These observations from
Canada
Safeway
are also pertinent:

[54]      Finally, Canadas
constitutional reality is that each level of government has taxation authority.
Provinces are free to fully adopt the federal regime, and some have done so.
Alberta and Ontario have not. Each case of alleged abuse must be carefully
assessed in the context of Supreme Court law

[122]

I consider
the reasoning in
Inter-Leasing, Husky and Canada Safeway
to apply here.  As
Veracity submits, the judge made a fundamental legal error in conducting a GAAR
analysis premised on the assumption that provincial tax ought to have been
paid somewhere.  The flaw in this reasoning is as stated in
Husky
(at
para. 59): there is no uniform system of provincial taxation in Canada that
ensures all income is provincially taxed.

[123]

I agree
with Veracity that the judge correctly identified as pivotal to this case the
right (at the time) of a corporation to choose a different taxation year or
fiscal year end under the Quebec Act from the BC Act.  Veracity used this
difference or loophole in the Quebec Act to its advantage and obtained a tax
benefit, but the provisions of the Quebec Act are clearly not within the scope
of s. 68.1(1)(d) of the BC Act.

[124]

In my
view, in light of the narrow language of s. 68.1(1)(d), the judge erred in
the analysis of the year-end provisions by considering the federal and Quebec
provisions along with the British Columbia provision.  Further, the judge erred
in basing his analysis of the spirit, purpose and object of British Columbias
fiscal year-end provision on the incorrect premise that using interprovincial incongruences
defeats or frustrates the year-end provisions object of periodic reporting of
income.  As noted earlier, benefiting from interprovincial differences is not
necessarily abusive.  I cannot conclude the spirit, object and purpose of s. 1(1)s
stipulation for a fiscal period extends to preclude such activity.

[125]

The burden
is on the Minister to clearly demonstrate that there was abuse of the
provisions of the BC Act, other than the BC GAAR, read as a whole.  In my
opinion, the Minister has not discharged this high burden.

Quebec Amendments

[126]

I note
that after the events giving rise to this case, the Quebec Legislature enacted
a host of amendments that removed many of the differences between the Quebec
system and that of the other provinces.  They included removing the option for
electing different fiscal year-end dates, which foreclosed the Q-Yes Plan.  These
changes were made retroactive to 2006.  Therefore, Veracitys transactions in
this case were not caught.

[127]

In my view, to accede to the Ministers argument might effectively use the
GAAR, and the BC GAAR nonetheless, to judicially extend the retroactivity of
Quebecs legislative amendments to 2002.  While made in the general context of
the interpretation of income tax legislation, the Supreme Courts caution in
Ludco
Enterprises Ltd. v. Canada,
2001 SCC 62, regarding judicial innovation is
instructive:

[38]      Furthermore, when interpreting the
Income
Tax Act
courts must be mindful of their role as distinct from that of Parliament. 
In the absence of clear statutory language, judicial innovation is
undesirable:
Royal Bank of Canada v. Sparrow Electric Corp.
, [1997]
1 S.C.R. 411, at para. 112.  Rather, the promulgation of new rules of
tax law must be left to Parliament:
Canderel Ltd. v. Canada
, [1998]
1 S.C.R. 147, at para. 41.  As McLachlin J. (as she then was)
recently explained in
Shell Canada Ltd. v. Canada
, [1999] 3 S.C.R.
622, at para. 43:

The Act is a complex statute
through which Parliament seeks to balance a myriad of principles.  This
Court has consistently held that courts must therefore be cautious before
finding within the clear provisions of the Act an unexpressed legislative
intention. . . .  Finding unexpressed legislative intentions under
the guise of purposive interpretation runs the risk of upsetting the balance
Parliament has attempted to strike in the Act. [Citations omitted.]

See also
Antosko
,
supra
, at p. 328.  Having
said this, it is within the jurisdiction of courts to interpret the rules
enacted by Parliament, including the elucidation of otherwise undefined
concepts such as income or profit: see
Canderel
,
supra
,
at para. 42.

[39]      In addition, given that
the
Income Tax Act
has many specific anti-avoidance provisions
and rules, it follows that courts should not be quick to embellish the
provisions of the Act in response to concerns about tax avoidance when it is
open to Parliament to be precise and specific with respect to any mischief to
be prevented:
Neuman v. M.N.R.
, [1998] 1 S.C.R. 770, at para. 63,
per
Iacobucci
J.  To do otherwise would be to fail to give appropriate weight to the
well-established principle that, absent a provision to the contrary, taxpayers
are entitled to arrange their affairs for the sole purpose of achieving a
favourable position regarding taxation: see
Stubart
, [
Stubart
Investments Ltd. v. The Queen
, [1984] 1 S.C.R. 536], at p. 540,
per
Wilson J., and at p. 557,
per
Estey J.;
Hickman
Motors Ltd. v. Canada
, [1997] 2 S.C.R. 336, at para. 8,
per
McLachlin J.;
Duha Printers (Western) Ltd. v. Canada
, [1998] 1 S.C.R. 795, at
para. 88,
per
Iacobucci J.;
Neuman
,
supra
, at
para. 63,
per
Iacobucci J.;
Shell Canada
,
supra
,
at para. 46,
per
McLachlin J.

[128]

While not
central to my analysis in the case at bar, the fact the Quebec Legislature
later decided to retroactively close the year-end loophole to a specific point
in time makes these comments particularly apt.

[129]

It is not
unreasonable to characterize the Plan as exploiting a loophole, i.e., the inconsistent
requirements for year-end dates.  That loophole has been closed.  Legislatures
do not intentionally enact loopholes, as the nomenclature implies.  This is
especially the case given the well-known precision legislatures bring to tax
legislation.  It would be a rare case where a loophole
was
contemplated
by the legislature.  To conclude that transactions benefiting from a loophole
are
ipso facto
abusive for GAAR purposes because the outcome was not the
legislatures intent (see e.g.,
OGT
at paras. 218-219) would, in my
view, be inconsistent with the robust and rigorous approach set out by Supreme
Court jurisprudence.  Benefiting from unintended consequences from gaps in
legislation is not necessarily abusive.  The legislation does not prohibit tax
avoidance.  It prohibits
abusive
tax avoidance, and a textual,
contextual and purposive analysis of the spirit, object and purpose of the
provisions in each particular case must guide that inquiry.

[130]

Although Bowman A.C.J. (as he then was) found that neither the specific
anti-avoidance rules nor the GAAR were applicable in
Geransky v. The Queen
,
[2001] 2 C.T.C. 2147 (TCC), his comments in that case are apposite:

[42]       The
Income Tax Act
is a statute that is remarkable for its specificity and replete with
anti-avoidance provisions designed to counteract specific perceived abuses.
Where a taxpayer applies those provisions and manages to avoid the pitfalls the
Minister cannot say Because you have avoided the shoals and traps of the Act
and have not carried out your commercial transaction in a manner that maximizes
your tax, I will use GAAR to fill in any gaps not covered by the multitude of
specific anti-avoidance provisions.

Disposition

[131]

For these reasons, I would allow the appeal and set aside the
reassessment with costs to Veracity throughout.

The Honourable Madam Justice MacKenzie

I agree:

The Honourable Mr. Justice Groberman

I agree:

The Honourable Mr. Justice
Goepel

APPENDIX
A

Income
Tax Act
, R.S.C. 1985, c. 1 (5th Supp.)

Income for taxation year

3          The income of a taxpayer for a taxation year for
the purposes of this Part is the taxpayers income for the year determined by
the following rules:

(a)        determine the total of
all amounts each of which is the taxpayers income for the year (other than a
taxable capital gain from the disposition of a property) from a source inside
or outside Canada, including, without restricting the generality of the
foregoing, the taxpayers income for the year from each office, employment,
business and property,

(b)        determine the amount, if
any, by which

(i)  the total of

(A)  all of the taxpayers taxable
capital gains for the year from dispositions of property other than listed
personal property, and

(B)  the taxpayers taxable net
gain for the year from dispositions of listed personal property,

exceeds

(ii)  the amount, if any, by which
the taxpayers allowable capital losses for the year from dispositions of
property other than listed personal property exceed the taxpayers allowable
business investment losses for the year,

(c)        determine the amount, if
any, by which the total determined under paragraph (a) plus the amount
determined under paragraph (b) exceeds the total of the deductions permitted by
subdivision e [Deductions in Computing Income, s. 60] in computing the
taxpayers income for the year (except to the extent that those deductions, if
any, have been taken into account in determining the total referred to in
paragraph (a), and

(d)        determine the amount, if
any, by which the amount determined under paragraph (c) exceeds the total of
all amounts each of which is the taxpayers loss for the year from an office,
employment, business or property or the taxpayers allowable business
investment loss for the year,

and for the purposes of this Part,

(e)        where an amount is
determined under paragraph (d) for the year in respect of the taxpayer, the
taxpayers income for the year is the amount so determined, and

(f)         in any other case, the taxpayer shall be deemed
to have income for the year in an amount equal to zero.

* * *

Taxable capital gain and
allowable capital loss

38        For the purposes of
this Act,

(a)        subject to paragraphs
(a.1) to (a.3), a taxpayers taxable capital gain for a taxation year from the
disposition of any property is 1/2 of the taxpayers capital gain for the year
from the disposition of the property;



(b)        a taxpayers allowable capital
loss for a taxation year from the disposition of any property is 1/2 of the
taxpayers capital loss for the year from the disposition of that property; and

(c)        a taxpayers allowable
business investment loss for a taxation year from the disposition of any
property is 1/2 of the taxpayers business investment loss for the year from
the disposition of that property.

* * *

Meaning of capital gain and
capital loss

39 (1)   For the purposes of
this Act,

(a)        a taxpayers capital
gain for a taxation year from the disposition of any property is the taxpayers
gain for the year determined under this subdivision (to the extent of the
amount thereof that would not, if section 3 were read without reference to the
expression other than a taxable capital gain from the disposition of a
property in paragraph 3(a) and without reference to paragraph 3(b), be
included in computing the taxpayers income for the year or any other taxation
year) from the disposition of any property of the taxpayer other than



(b)        a taxpayers capital
loss for a taxation year from the disposition of any property is the taxpayers
loss for the year determined under this subdivision (to the extent of the
amount thereof that would not, if section 3 were read in the manner described
in paragraph (a) of this subsection and without reference to the expression or
the taxpayers allowable business investment loss for the year in paragraph
3(d), be deductible in computing the taxpayers income for the year or any
other taxation year) from the disposition of any property of the taxpayer other
than

* * *

General rules

40 (1)   Except as otherwise
expressly provided in this Part

(a)        a taxpayers gain for a
taxation year from the disposition of any property is the amount, if any, by
which

(i)  if the property was disposed
of in the year, the amount, if any, by which the taxpayers proceeds of
disposition exceed the total of the adjusted cost base to the taxpayer of the
property immediately before the disposition and any outlays and expenses to the
extent that they were made or incurred by the taxpayer for the purpose of
making the disposition,



(b)        a taxpayers loss for a
taxation year from the disposition of any property is,

(i)  if the property was disposed
of in the year, the amount, if any, by which the total of the adjusted cost
base to the taxpayer of the property immediately before the disposition and any
outlays and expenses to the extent that they were made or incurred by the
taxpayer for the purpose of making the disposition, exceeds the taxpayers
proceeds of disposition of the property, and

(ii)  in any other case, nil.

* * *

Transfer of property to
corporation by shareholders

85 (1)   Where a taxpayer has, in a taxation year, disposed
of any of the taxpayers property that was eligible property to a taxable
Canadian corporation for consideration that includes shares of the capital
stock of the corporation, if the taxpayer and the corporation have jointly
elected in prescribed form and in accordance with subsection 85(6), the
following rules apply:

(a)        the amount that the
taxpayer and the corporation have agreed on in their election in respect of the
property shall be deemed to be the taxpayers proceeds of disposition of the
property and the corporations cost of the property;

(b)        subject to paragraph
85(1)(c), where the amount that the taxpayer and the corporation have agreed on
in their election in respect of the property is less than the fair market
value, at the time of the disposition, of the consideration therefor (other
than any shares of the capital stock of the corporation or a right to receive
any such shares) received by the taxpayer, the amount so agreed on shall,
irrespective of the amount actually so agreed on by them, be deemed to be an
amount equal to that fair market value;

(c)        where the amount that
the taxpayer and the corporation have agreed on in their election in respect of
the property is greater than the fair market value, at the time of the
disposition, of the property so disposed of, the amount so agreed on shall, irrespective
of the amount actually so agreed on, be deemed to be an amount equal to that
fair market value;

(c.1)     where the property was
inventory, capital property (other than depreciable property of a prescribed
class), a NISA Fund No. 2 or a property that is eligible property because of
paragraph 85(1.1)(g) or 85(1.1)(g.1), and the amount that the taxpayer and
corporation have agreed on in their election in respect of the property is less
than the lesser of

(i)  the fair market value of the
property at the time of the disposition, and

(ii)  the cost amount to the
taxpayer of the property at the time of the disposition,

the amount so agreed on shall,
irrespective of the amount actually so agreed on by them, be deemed to be an
amount equal to the lesser of the amounts described in subparagraphs
85(1)(c.1)(i) and 85(1)(c.1)(ii);



(f)         the cost to the
taxpayer of any particular property (other than shares of the capital stock of
the corporation or a right to receive any such shares) received by the taxpayer
as consideration for the disposition shall be deemed to be an amount equal to
the lesser of

(i)  the fair market value of the
particular property at the time of the disposition, and

(ii)  that proportion of the fair
market value, at the time of the disposition, of the property disposed of by
the taxpayer to the corporation that

(A)  the amount determined under
subparagraph 85(1)(f)(i)

is of

(B)  the fair market value, at the
time of the disposition, of all properties (other than shares of the capital
stock of the corporation or a right to receive any such shares) received by the
taxpayer as consideration for the disposition;

(g)        the cost to the taxpayer
of any preferred shares of any class of the capital stock of the corporation
receivable by the taxpayer as consideration for the disposition shall be deemed
to be the lesser of the fair market value of those shares immediately after the
disposition and that proportion of the amount, if any, by which the proceeds of
the disposition exceed the fair market value of the consideration (other than
shares of the capital stock of the corporation or a right to receive any such
shares) received by the taxpayer for the disposition, that

(i)  the fair market value,
immediately after the disposition, of those preferred shares of that class,

is of

(ii)  the fair market value,
immediately after the disposition, of all preferred shares of the capital stock
of the corporation receivable by the taxpayer as consideration for the
disposition;



(h)        the cost to the taxpayer
of any common shares of any class of the capital stock of the corporation
receivable by the taxpayer as consideration for the disposition shall be deemed
to be that proportion of the amount, if any, by which the proceeds of the
disposition exceed the total of the fair market value, at the time of the
disposition, of the consideration (other than shares of the capital stock of
the corporation or a right to receive any such shares) received by the taxpayer
for the disposition and the cost to the taxpayer of all preferred shares of the
capital stock of the corporation receivable by the taxpayer as consideration
for the disposition, that

(i)  the fair market value,
immediately after the disposition, of those common shares of that class,

is of

(ii)  the fair market value,
immediately after the disposition, of all common shares of the capital stock of
the corporation receivable by the taxpayer as consideration for the
disposition;



Definition of
eligible property

(1.1)     For the purposes of subsection 85(1),
eligible
property
means

(a)        a capital property (other than real or immovable
property, an option in respect of such property, or an interest in real
property or a real right in an immovable, owned by a non-resident person);

* * *

Deduction from corporation tax

124 (1)

(4)        In this section,

taxable income earned in
the year in a province
means the amount determined under rules prescribed
for the purpose by regulations made on the recommendation of the Minister of
Finance.

* * *

Definition of
taxation year


249 (1)  In this Act, except
as expressly otherwise provided, a taxation year is

(a)        in the case of a
corporation or Canadian resident partnership, a fiscal period;

(b)        in the case of a
graduated rate estate, the period for which the accounts of the estate are made
up for purposes of assessment under this Act; and

(c)        in any other case, a
calendar year.

Income
Tax Regulations

(C.R.C., c. 945), Part IV

Interpretation

400 (1)  In applying the definition taxable income earned in
the year in a province in subsection 124(4) of the Act for a corporations
taxation year

(a)        the prescribed rules
referred to in that definition are the rules in this Part;



General Rules

402 (1)

(3)        Except as otherwise provided, where, in a taxation
year, a corporation had a permanent establishment in a province and a permanent
establishment outside that province, the amount of its taxable income that
shall be deemed to have been earned in the year in the province is

(a)        in any case other than a
case specified in paragraph (b) or (c), 1/2 the aggregate of

(i)  that proportion of its taxable
income for the year that the gross revenue for the year reasonably attributable
to the permanent establishment in the province is of its total gross revenue
for the year, and

(ii)  that proportion of its
taxable income for the year that the aggregate of the salaries and wages paid
in the year by the corporation to employees of the permanent establishment in
the province is of the aggregate of all salaries and wages paid in the year by
the corporation;

(b)        in any case where the
gross revenue for the year of the corporation is nil, that proportion of its
taxable income for the year that the aggregate of the salaries and wages paid
in the year by the corporation to employees of the permanent establishment in
the province is of the aggregate of all salaries and wages paid in the year by
the corporation; and

(c)        in any case where the aggregate of the salaries
and wages paid in the year by the corporation is nil, that proportion of its
taxable income for the year that the gross revenue for the year reasonably
attributable to the permanent establishment in the province is of its total
gross revenue for the year.

Income
Tax Act
, R.S.B.C. 1996, c. 215 (as at July 16, 2002)

Definitions and interpretation

1 (1)     In this Act:




fiscal period
 has the same
meaning as in the federal Act;




taxable income
 has the
same meaning as in the federal Act;


taxation year
 has the same
meaning as in section 249 (1) of the federal Act and, in the case of an estate
or trust arising on death, has the same meaning as in section 104 (23) of that
Act;

*
* *

Liability for tax

2 (1)     An income tax must be paid as required in this Act
for each taxation year by every individual

(a)        who was resident in
British Columbia on the last day of the taxation year, or

(b)        who, not being resident
in British Columbia on the last day of the taxation year, had income earned in
the taxation year in British Columbia as defined in section 4 (1).

(2)        An income tax must be
paid as required in this Act for each taxation year by every corporation that
maintained a permanent establishment in British Columbia at any time in the
year.

* * *

Definitions

13.3     In
this Division:




taxable income earned in the
year in British Columbia
 means the taxable income earned in the year in
British Columbia by a corporation as determined in accordance with regulations
made under section 124 (4) of the federal Act.




